Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/04/20 have been fully considered but they are not persuasive. 
The Examiner has review the remarks presented by Applicants’ representative and disagrees with Applicant’s interpretation of the prior art. Applicant’s Representative presents a single argument against the prior art, stating the combination of cited references fails to disclose “wherein a sensor is coupled with the movable piston in a way that any change in position is detected, while a change of the position results from the difference of the first force and the second force resulting from the remote controlled first valve and from an alignment of the first pressure to the second pressure due to the leakage” and therefore Applicant’s invention is not obvious or unpatentable. The Applicant presents two  points of contention to support her argument, first, the prior art fails to disclose a sensor which is coupled with the movable piston and second, that the prior art discloses a pneumatic system which is different from a hydraulic system and therefore it is not reasonable to combine the prior art. 
Examiner will now address Applicant’s arguments below: 
Regarding Applicant’s First Contention – “The prior art fails to disclose a sensor coupled with the movable piston”:
Examiner disagrees that the prior art fails to disclose a sensor which is coupled with a movable piston. Examiner assert that the sensor is operationally coupled to the 
Regarding Applicant’s Second Contention – “The prior art discloses a pneumatic system which is different from a hydraulic system” 
Examiner has reviewed Applicant’s argument but is not persuaded. Examiner acknowledges that Bredau is not a hydraulic system. However, Tautz disclose a hydraulic system. Therefore the modification of Tautz with Bredau is simply just a modification of the controller and how it interprets the sensory inputs already found in Tautz which a person having ordinary skill in the art would consider. Examiner notes that it is well established in Applicant’s field of endeavor, fluid circuits in wind turbines, that hydraulic and pneumatic fluids are interchangeable for piston-cylinder operation by a person having ordinary skill in the art. Thus, a person having ordinary skill in the art would have looked to Bredau’s teachings and modified Tautz with the control aspects taught by Bredau for the purpose of providing better fluid circuit monitoring and sensory inputs to the user/controller. 
. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”). 
In Reference to Claim 1 and 8: 
Tautz discloses an arrangement between a first and method between a first and second section of a hydraulic cylinder comprising: 
a movable piston (3) is arranged between the first section (5A) and the second section (5B) in a way that the movable piston (3) changes its position (s) between the  the first section (5A) and the second section (5B) dependent on a a difference between a first force, which acts at the first section (5A) on a first cross sectional area (4A) of the movable piston (3), and a second force, which acts at the second section (5B) on a second cross sectional area (4B) of the movable piston (3); wherein the first section (5A) comprises hydraulic oil with a predefined first pressure (PA), is calculated based on this pressure (PA) and based on the first area (4A), wherein the second section (5B) comprises hydraulic oil with a predefined second pressure (PB), while the second force is calculated based on the this pressure (PB) and based on the second area (4B); wherein the first section (5A) is connected with a remote controlled first valve (7); wherein a sensor (not illustrated but depicted as inputs going into control 19’ in Figure 4) is coupled with the movable piston (3) in a way that any change in its position (s) is detected, while the change of the position results from the difference of forces resulting alignment of the first pressure (PA) to the second pressure (PB) and wherein the sensor (not illustrated but depicted as inputs going into control 19’ in Figure 4) is coupled with a control (19’), which is prepared to detect a change in position (s). 

However, in the same field of endeavor Bredau discloses a fluid cylinder circuit wherein Breadau closes the valve (13) and uses the information from pressure sensors (23 and 24) and position sent to its controller to determine if a leakage is occurring within the piston cylinder circuit. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the controller of Tautz such that it include a logic system which has the ability to close the cylinder displacement valve and continue to monitor the pressure of the piston cylinders and the respective position of the piston because such a modification would provide the additional benefit of using the pre-existing sensors on the hydraulic circuit to notify the system that there is a leak in the hydraulic cylinder circuit. 
In Reference to Claim 2: 
Tautz discloses wherein the remote controlled first valve (7) is connected with the control (11) via first control signal (u), thus hydraulic oil is provided in and out of the first section in a remote controlled manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent   as applied to claim1 above, and further in view of Aardema et al., U.S. Patent 5,960,695 (hereinafter “Aardema”).
In Reference to Claim 3: 
Tautz as modified discloses all the limitations set forth in claim 1, but fails to explicitly disclose the use a remote controlled second valve in which the controller controls fluid input into the second section of the hydraulic cylinder, instead relying on a single 4 way 3 position directional control valve. 
However, in the same field of endeavor, Aardema, discloses a hydraulic piston circuit wherein the cylinder is controlled by a first and second remote controlled valve. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Tautz with the teachings of Aardema, specifically by replacing the 4-way 3 position directional control of Tautz with two on-off independent metering valves because it is a simple substitution of one known method of cylinder valve control (4 way 3 position) with another (2 metering valves) providing the same predictable results. 

Claim 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”)  as applied to claim1 above, and further in view of Nielsen et al., U.S. Patent 2014/0328679 (hereinafter “Nielsen”). 
In Reference to Claim 4, 6, and 7:

However, in the same field of endeavor Nielsen, discloses a hydraulic cylinder wherein the hydraulic cylinders extension and retractions controls the pitch angle of a wind turbine blade. See, Figure 3 and Paragraph [0023]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Tautz with the teachings of Nielsen, such that its cylinder arrangement is placed in the wind turbine environment and responsible for altering the pitch angle (as taught by Nielsen) because such a modification is a matter of engineering expedience. In other words, it is well established that hydraulic piston circuits such as Tautz are utilized in the wind turbine environment to alter the pitch angle of the turbine blade. 
In Reference to Claim 5: 
Tautz as further modified by Nielsen further discloses wherein the pitch angle is chosen between 0 and 15 degrees for detecting a leakage of oil. See, Nielsen Paragraph [0024] which discloses having the pitch angle controlled from 0-90 degrees depending upon wind conditions. Therefore, Tautz system would detect leakage for any pitch angle between 0 and 90 degrees. 
Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”) in further view of Egedal, European Patent EP 2270342 (hereinafter “Egedal”)
In Reference to Claim 9 and 10: 
Tautz as modified by Bredau discloses all the limitations set forth in claim 1 and 8 (See, Above), but fails to disclose wherein the sensor coupled with the piston is located remote from the hydraulic cylinder, as Tautz remains silent as to the location. 
However, in the same field of endeavor, Egedal discloses a hydraulic piston wherein the position sensor is located outside of the hydraulic cylinder and measures the pistons location based off the position of the piston rod.  See, Paragraph [0037].
It would have been obvious to a person having ordinary skill in the art to further modify Tautz, such that the position sensor (based off pressure) is located outside of the cylinder because such a modification is a simple substitution of one known location for a sensor to monitor the position for another providing the same predictable results because the piston rod and piston are connected to one another. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.